DETAILED ACTION
This Office action for U.S. Patent Application No. 16/719,664 is responsive to communications filed 21 September 2021, in reply to the Non-Final Rejection of 25 June 2021.
Claims 1–4, 8–14, 17, and 19–26 are pending, of which claims 24–26 are new.
In the prior Office action, claims 1, 13, and 18 were rejected under 35 U.S.C. § 112(b) as indefinite.  Claim 1 was rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent No. 2,189,285 (“Gruber”).  Claim 1 was rejected under 35 U.S.C. § 103 as obvious over U.S. Patent No. 4,549,207 A1 (“Boshier”) in view of S. Pulwer, P. Steglich, C. Villringer, J. Bauer, M. Burger, M. Franz, K. Grieshober, F. Wirth, J. Blondau, J. Rautenberg, S. Mouti, & S. Schrader, “Triangulation-based 3D surveying borescope”, 9890 Proc. SPIE 091-096 (26 April 2016) (“Pulwer”).  Claims 2–23 were rejected under 35 U.S.C. § 103 as obvious over Boshier in view of Pulwer and in view of U.S. Patent Application Publication No. 2018/0007346 A1 (“Ushijima”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to claims 1 and 13 have been considered, but do not overcome the claim rejections under 35 U.S.C. § 112(b).  Claims 1 and 13 as amended each recite “two objects, comprising a first object and a second object”, “a structure being imaged”, and “the object to be imaged”.  The only way the claimed “object to be imaged” to have antecedent basis under 35 U.S.C. § 112(b) is for the “object to be imaged” to be one of the two first and second objects, but the claim language does not make this clear.  From the specification, it appears that the object to be imaged is intended to be an external object, such as object 136 in ¶ 0062 and Figure 13.  The claim language is also unclear what relation the claimed “object to be imaged” has with the claimed “structure being imaged” – it appears the two terms are intended to be synonymous, both corresponding with object 136 in the specification.  However, the specification does not give support for a claimed “structure being imaged” – apart from a passing mention in ¶ 0002 in the background section of the specification of “structures fabricated from composite materials”, the only structure is internal structure 114.
Applicant’s amendments to claim 1 have been considered.  The rejection of claim 1 under 35 U.S.C. § 102(a)(1) is withdrawn.  The rejection of claim 1 under 35 U.S.C. § 103 as obvious over a combination of Boshier and Pulwer is withdrawn.
Applicant's arguments filed with respect to the rejection of claims 1 and 13 under 35 U.S.C. § 103 over a combination of Boshier, Pulwer, and Ushijima have been fully considered but they are not persuasive.  During prosecution, all claims are to be given their broadest reasonable interpretation.  M.P.E.P. 2111. While the claims are to be interpreted consistently with the specification (id.), it is improper to import into the claims material from the specification that is not claimed.  M.P.E.P. § 2111(II).  Here, Applicant alleges, without explanation, that “One of ordinary skill in the  art would not consider the ‘test surfaces 18 and 19’ in Boshier as the ‘two objects’ in the present claims”, and that the Ushijima endoscope “is of a different design and is not configured for abutting an edge of the object to be imaged” as claimed.  However, under the Broadest Reasonable Interpretation standard, there is no reason why the claimed “object to be imaged” cannot be a component of the claimed “structure being imaged”, or why the “structure being imaged” cannot be the claimed “internal structure”.  As claimed, a structure being imaged may be base 116, with an object to be imaged to be one of the two calibration objects 118 and 120 on base 116.  If Applicant’s intent is to claim imaging object 136, claim 1 must be amended to recite this unambiguously.

Applicant’s arguments filed with respect to the rejection of claim 20 have been fully considered but they are not persuasive.  Applicant alleges Pulwer does not sufficiently recite the claimed “image scaling factor”.  The examiner disagrees.  Figure 6 shows the height of the image represents a dimension of 1mm.  This height of 1mm represents a certain number of pixels from the top to bottom of the image.  This pixel height to physical dimension is the claimed scaling factor, the height of each pixel.  For example, if the 1mm image represents all 720 lines of the image (§ 2.2), an individual pixel has a height of 1mm / 720 lines = 1.39μm per pixel, or 720 pixels per mm.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and M.P.E.P. § 608.01(o).  Correction of the following is required: Claims 1 and 13 are amended to recite “a structure being imaged”.  The specification does not include this language, instead consistently reciting imaging an “object”, not a structure (¶¶ 0062–63), and describing a structure as “internal structure 114” without mention of it being imaged.  For the purposes of search, the claimed “structure being imaged” is interpreted as meaning the claimed internal structure or something coupled or affixed thereto, to prevent the claims from being subject to rejection under 35 U.S.C. § 112(a) as containing new matter.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See M.P.E.P. § 2173.05(c). In the present instance, claims 1 and 13 both recite the broad recitation “two objects”, and the claim also recites an “object to be imaged” which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Specifically, it is unclear whether the “object being imaged” is one of the “two objects”, or is another third object.  Contrast with claims 8 and 19, which introduce a third object unambiguously.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 8–14, 17, and 19–26 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 4,549,207 A1 (“Boshier”) and S. Pulwer, P. Steglich, C. Villringer, J. Bauer, M. Burger, M. Franz, K. Grieshober, F. Wirth, J. Blondau, J. Rautenberg, S. Mouti, & S. Schrader, “Triangulation-based 3D surveying borescope”, 9890 Proc. SPIE 091–096 (26 April 2016) (“Pulwer”) and in view of U.S. Patent Application Publication No. 2018/0007346 A1 (“Ushijima”).
Boshier, directed to a measuring apparatus, teaches with respect to claim 1:
two objects each having a known dimension (Fig. 1, test surfaces 18 and 19)
and positioned on a base spaced apart by a known distance (3:1–2, air gap 24 separating the two test surfaces); and
a fixture having an opening for receiving a lens portion of an imaging device (3:34–38, lenses placed in borescope).
Boshier does not give details on the relationship between the test surfaces and the borescope in sufficient detail to anticipate claim 1.  However, Pulwer, directed to a borescope teaches with respect to claim 1:
holding the two objects in a field of view of the imaging device (§ 2.1, restriction of working distance to 4 mm)
such that the field of view of the imaging device originates from a point normal to a surface of the base (Fig. 2, object 8 normal to optical axis of image sensor 1, lens 2, and line filter 3),
wherein the fixture holds the imaging device at a fixed distance from an object being imaged (§ 2.1, restriction of working distance to 4 mm)
as well as controls an amount of incident light on the imaging device (id., light source 4 projects structured light onto object 8).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to place the Boshier test surfaces at a known limited distance from the borescope, as taught by Pulwer, in order to keep the angle of incidence of reflected light from the test surface to the imaging device within acceptable parameters.  Pulwer §§ 2.1, 2.2, 3.
Pulwer does not recite further structural details of the claimed imaging device.  However, Ushima, directed to an endoscope calibration tool, teaches the system of claim 1 wherein the fixture comprises:
a hollow elongate section having a first end and a second end (Ushijima Fig. 3, hollow calibration tool 4),
wherein the opening for receiving the lens portion of the imaging device is disposed at the first end (id., endoscope proximal end 38)
and the second end is structurally configured to brace against a surface of the [internal?] structure being imaged (id., ¶ 0039, distal end having calibration chart plate 34 affixed);
an extension section connected to the second end of the hollow elongate section (Ushijima Fig. 3, ¶¶ 0039, 0044; distal end has structure for screwing calibration chart plate 34 in place),
the extension section including an internal structure arranged lengthwise along the extension section for holding the two objects adjacent to the second end of the hollow elongate section (id.), wherein the fixture has a flat distal portion for abutting an edge of the object to be imaged (Ushijima Figs. 3–4, ¶ 0043, proximal end 37 of endoscope calibration tool comes into contact with distal end 38 of endoscope).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Ushijima markers as the test surface for the Boshier device or the Pulwer object, as taught by Ushijima, to use test markers each “with an optimal radius of curvature to provide a sufficient length that allows detection according to an observation performance”.  Ushijima ¶ 0053.

Regarding claim 2, Ushijima teaches the system of claim 1, wherein the two objects each comprise a disc-shape (Figs. 5–16, array of rounded markers 41 used as test surface).

Regarding claims 3 and 4, these claims describe further geometries of the two objects not disclosed by Ushijima.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to change the shapes (claim 3) or sizes (claim 4) of the Ushijima calibration objects, since it has been held that changes of sizes and shapes of prior art components is not sufficient to establish patentability.  M.P.E.P. § 2144.04(IV).

Regarding claim 8, Boshier in view of Pulwer and Ushijima teaches the system of claim 1, further comprising:
a third object positioned on the base such that the two objects and the third object form a triangle (Ushijima Figs. 7, 9–11, any three non-collinear calibration markers 41),
and distances between vertices of the triangle are known distances (Fig. 8, known distances between markers).

Regarding claim 9, Boshier in view of Pulwer and Ushijima teaches the system of claim 8, further comprising:
a computing device (Ushijima Fig. 1, video processor 21 that controls the endoscope) having one or more processors and non-transitory computer readable medium storing instructions, that when executed by the one or more processors, causes the computing device to perform functions of:
receiving an image capturing the two objects and the third object in the field of view (¶ 0034, image photographed on endoscope and displayed on monitor);
determining an image scaling along a first direction (Pulwer Fig. 6, measuring peak-to-valley distance of 40 um)
wherein the image scaling factor associates a number of pixels in the image to a physical distance (id., § 2.2, known camera pixel resolution); and
based on the respective known distance between one of the two objects and the third object, determining a second image scaling factor along a second direction that associates a second number of pixels in the image to a second physical distance (§ 2.2, determining line pairs/mm resolvable resolution).

Regarding claim 10, Boshier in view of Pulwer and Ushijima teaches the system of claim 1, further comprising:
a computing device (Ushijima Fig. 1, video processor 21 that controls the endoscope) having one or more processors and non-transitory computer readable medium storing instructions, that when executed by the one or more processors, causes the computing device to perform functions of:
receiving an image capturing the two objects and the third object in the field of view (¶ 0034, image photographed on endoscope and displayed on monitor); and
based on one or more of the known dimension of the two objects and the known distance between the two objects, determining an image scaling factor that associates a number of pixels in the image to a physical distance (Pulwer Fig. 6, §§ 2.2, using known peak-valley distance of  imaged test target and camera pixel resolution, determining line pairs/mm resolvable resolution).

Regarding claim 11, Boshier in view of Pulwer and Ushijma teaches the system of claim 10, wherein determining the image scaling factor that associates the number of pixels to the physical distance comprises:
determining the number of pixels between approximate center positions of the two objects (Ushijima Fig. 8, diameter of circle S); and 
associating the number of pixels with the known distance (Pulwer § 2.2, Figs. 1, 6; knowable from known camera pixel resolution).

Regarding claim 12, Boshier in view of Pulwer and Ushijima teaches the system of claim 10, wherein the two objects have different dimensions (M.P.E.P. § 2144.04(IV)(A), obvious as a matter of law that changing sizes of prior art components, such as Ushijima calibration markers 41, is not patentable), and wherein the functions further comprise:
performing a self-check of the image scaling factor using the known dimensions of both of the two objects to provide two additional measurements for calibration (Pulwer § 3, comparing image of plate with knowledge of plate feature geometry).

Regarding claim 13, Boshier in view of Pulwer and Ushijima teaches a method of configuring an imaging device for capturing images of an object, comprising:
holding an imaging device at a fixed distance, by a fixture, from an object being imaged (Ushijima Fig. 4, distance L),
wherein the fixture has a hollow elongate section having a first end and a second end a hollow elongate section having a first end and a second end (Ushijima Fig. 3, hollow calibration tool 4),
and an extension section connected to the second end of the hollow elongate section (Ushijima Fig. 3, ¶¶ 0039, 0044; distal end has structure for screwing calibration chart plate 34 in place),
and wherein a lens portion of the imaging device is positioned in an opening in the first end (Fig. 3, endoscope proximal end 38);
holding two objects in a field of view of the imaging device (figs. 5–12, any two calibration markers 41),
and the two objects each have a known dimension (Fig. 8, geometry of calibration markers)
and are positioned to be spaced apart by a known distance (id., diameter of circle S),
wherein the two objects are positioned on a base coupled to the extension section (Figs. 3, 4; calibration chart plate 34)
and positioned at substantially the same distance from the lens portion of the imaging device as a surface of the [internal?] structure being imaged (Figs. 5–12, three calibration markers 41 all co-planar on chart plate 34);
positioning a flat distal portion of the extension section extending lengthwise abutting an edge of the object to be imaged (Ushijima Figs. 3–4, ¶ 0043, proximal end 37 of endoscope calibration tool comes into contact with distal end 38 of endoscope),
and the fixed distance is based on a length of the flat distal portion (Fig. 4, distance L measured from plate 34); and
positioning the two objects in the field of view of the imaging device such that the field of view of the imaging device originates from a point normal to a line formed by the known distance between the two objects (Fig. 4, plate 34 is normal to optical axis of endoscope distal end 14).

Regarding claim 14, Boshier in view of Pulwer and Ushijima teaches the method of claim 13, further comprising:
controlling an amount of incident light on the lens portion of the imaging device by use of the fixture (Pulwer § 2.1, light source 4 projects structured light onto object 8).

Regarding claim 17, Boshier in view of Pulwer and Ushijima teaches the method of claim 13, further comprising:
bracing against a surface of the [internal?] structure being imaged via the second end contacting the surface of the structure being imaged (Ushijima Fig. 3, ¶ 0039; calibration tool distal end having calibration chart plate 34 affixed).
Regarding claim 19, Boshier in view of Pulwer and Ushijima teaches the method of claim 13, further comprising:
holding a third object in the field of view of the imaging device (Ushijima Figs. 5–12, at least three calibration markers 41 on plate 34),
and the two objects and the third object are positioned such that the two objects and the third object form a triangle (Figs. 7, 9–11, any three non-collinear calibration markers 41)
and distances between vertices of the triangle are known distances (Fig. 8, known distances between markers).

Regarding claim 20, Boshier in view of Pulwer and Ushijima teaches a method of determining physical measurements of wrinkles in a composite component, the method comprising:
positioning a lens portion of an imaging device into a first end of a fixture (Ushijima Fig.; 4, endoscope distal end 14 placed in proximal end of calibration tool 4),
wherein the fixture controls an amount of incident light on the imaging device (id., solid walls 31 of calibration tool 4)
and holds a calibration object in a field of view of the imaging device (id., calibration chart plate 34);
placing the imaging device at a fixed distance from a cross-section of a composite component being imaged (id., distance L),
wherein the fixture includes a flat distal portion for abutting an edge of the object to be imaged (id., distal end having proximal place affixed)
and the fixed distance is based on a length of the flat distal portion (id., distance L is measured from calibration chart plate 34);
causing the imaging device to capture an image of the cross-section of the composite component with the calibration object in the image (¶ 0034, image photographed on endoscope and displayed on monitor);
determining an image scaling factor that associates a number of pixels in the image to a physical distance based on a known dimension of the calibration object  (Pulwer Fig. 6, §§ 2.2, using known peak-valley distance of  imaged test target and camera pixel resolution, determining line pairs/mm resolvable resolution); and
determining physical measurements of wrinkles in the composite component using the image scaling factor (Pulwer Fig. 6, peak-valley distance).

Regarding claim 21, Boshier in view of Pulwer and Ushijima teaches the method of claim 20, wherein the calibration object is a first object (Ushijima Figs. 5–12, calibration marker 41)
and is positioned on a base coupled to the fixture (Fig. 4, calibration chart plate 34 affixed to distal end of tool 4), and the method further comprises:
positioning a second object on the base (Figs. 5–12. second calibration marker 41),
wherein the first object and the second object are positioned on the base spaced apart by a known distance (Fig. 8, diameter of circle S);
wherein causing the imaging device to capture the image of the cross-section of the composite component comprises causing the image device to capture the image with the first object and the second object in the field of view (¶ 0034, photographing image on endoscope);
wherein determining the image scaling factor that associates the number of pixels in the image to the physical distance comprises:
determining the number of pixels between approximate center positions of the first object and the second object (Pulwer § 2.2, Fig. 6, known camera geometry and pixel resolution shows that ratio of distance to pixels is knowable); and
associating the number of pixels with the known distance (id., e.g., determining a certain number of pixels to a distance of 40 um).

Regarding claim 22, Boshier in view of Pulwer and Ushijima teaches the method of claim 20, further comprising:
performing a self-check of the image scaling factor using the known dimension the [sic] first object (Pulwer § 3, comparing image of plate with knowledge that the plate has a peak-valley distance of 40 um). 

Regarding claim 23, Boshier in view of Pulwer and Ushijima teaches the method of claim 20, further comprising:
positioning a third object on the base such that the [three objects] form a triangle (Ushijima Figs. 7, 9–11, any three non-collinear calibration markers 41); and
wherein causing the imaging device to capture the image of the cross-section of the composite component comprises causing the image device to capture the image with the [three objects] in the field of view (¶ 0034, image photographed on endoscope and displayed on monitor);
wherein determining the image scaling factor comprises determining the image scaling along a first direction (Pulwer Fig. 6, measuring peak-to-valley distance of 40 um); and
wherein the functions further comprise:
based on the respective known distance between one of the first and second objects and the third object, determining a second image scaling factor along a second direction that associates a second number of pixels in the image to a second physical distance (§ 2.2, determining line pairs/mm resolvable resolution).

Regarding claim 24, Boshier in view of Pulwer and Ushijima teaches the method of claim 13, wherein holding the two objects in the field of view of the imaging device comprises holding the two-objects that each comprise a disc-shape (Ushijima Figs. 5–16, array of rounded markers 41 used as test surface).

Regarding claims 25 and 26, these claims describe further geometries of the two objects not disclosed by Ushijima.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to change the shapes (claim 3) or sizes (claim 4) of the Ushijima calibration objects, since it has been held that changes of sizes and shapes of prior art components is not sufficient to establish patentability.  M.P.E.P. § 2144.04(IV).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487